The plaintiff claimed under a military grant for 640 acres to Thomas Hogg, No. 1271, dated November 16, 1790, and registered April 29, 1807; upon an entry dated January the 10th, 1786, in the following words: "Thomas Hogg, assignee of Robert Mann, 640 acres, on Yellow Creek, four or five miles below the Chickasaw trace, running so as to include a black-oak tree marked W B, for complement."
The defendant claimed under a military grant to *Page 371 
William Allen, dated May the 20th, 1793, registered November 30, 1795, upon an entry in these words; "December the 7th, 1785, William Allen, assignee of John Grave, 640 acres, on the first big fork, on the west side of Yellow Creek; to adjoin Mills Ramsey's claim on the west, running as the law directs."
Mills Ramsey's entry was dated August the 2d, 1784, on Yellow Creek, and to adjoin Israel Harmon's upper lines running up the creek for quantity.
The counsel for the plaintiff objected to the asking where Mills Ramsey's claim was reputed to lie. It was insisted that the calls of an entry ought to speak for themselves. That the defendants ought to show by record where Harmon's claim lay; then Ramsey's, and then show that their survey adjoined in the manner called for in the entry.
thought the question improper. Reputation could not be resorted to. Suppose Harmon's entry vague; the other two dependent entries would of course be so, as he was inclined to think at this time. It is certain, however, that common reputation alone cannot be the ground of a claim.